Exhibit 10.3

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT, dated as of April 8, 2020, is by and between
MIDCAP BUSINESS CREDIT LLC, a Texas limited liability company, as the Senior
Lender (as defined below) under the Senior Loan Documents (as defined below),
and the Junior Creditor under the Junior Debt Documents (as each term is defined
below), and is acknowledged by, BLONDER TONGUE LABORATORIES, INC., a Delaware
corporation (together with its successors and permitted assigns, “Borrower”), R.
L. DRAKE HOLDINGS, LLC, a Delaware limited liability company (together with its
permitted successors and assigns, “Drake”), and BLONDER TONGUE FAR EAST, LLC, a
Delaware limited liability company (together with its permitted successors and
assigns, “Far East”). Each of Borrower, Drake and Far East are individually
referred to herein as a “Loan Party” and individually, collectively, jointly and
severally, “Loan Parties”.

 

RECITALS:

 

A. Loan Parties and Senior Lender have entered into the Senior Loan Agreement
(as further defined below) pursuant to which Senior Lender has made, upon
certain terms and conditions, loans and provided other financial accommodations
to Borrower, secured by a security interest in all or substantially all of the
assets and properties including, without limitation, any real property of Loan
Parties.

 

B. Junior Creditor has made one or more loans and other financial accommodations
to Borrower, and Borrower’s repayment and other obligations with respect to such
loans and financial accommodations are evidenced by the Junior Debt Documents
(as defined below).

 

C. Senior Lender and Junior Creditor wish to enter into this Subordination
Agreement to subordinate the Junior Debt (as hereinafter defined) to the Senior
Debt (as hereinafter defined) and the Junior Liens to the Senior Liens in favor
of Senior Lender.

 

In consideration of the mutual benefits accruing to the parties hereunder, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Senior Lender and Junior Creditor hereby agree as
follows:

 

1. DEFINITIONS.

 

As used in this Subordination Agreement, the following terms shall have the
following meanings:

 

1.1 “Agreements” shall mean, collectively, the Senior Loan Documents and the
Junior Debt Documents, and “Agreement” shall mean any one of them, as the
context requires.

 

1.2 “Bankruptcy Code” shall mean Title 11 of the United States Code (as amended
from time to time and any successor statute).

 



SUBORDINATION AGREEMENT - Page 1

 

 

1.3 “Bankruptcy Law” shall mean the Bankruptcy Code and any similar federal,
state or foreign bankruptcy, insolvency, reorganization or other law of any
jurisdiction affecting creditors’ rights generally.

 

1.4 “Borrower” shall have the meaning set forth in the preamble of this
Subordination Agreement.

 

1.5 “Business Day” shall mean any day, other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of Connecticut and a day on which Senior Lender and Junior Creditor
are open for the transaction of business.

 

1.6 “Collateral” shall mean all assets and properties of any kind or character
whatsoever, real or personal, tangible or intangible, and wherever located,
whether now owned or hereafter acquired, upon which a Lien is now or hereafter
granted by any Obligor or otherwise exists in favor of any Creditor.

 

1.7 “Control Collateral” means any Collateral consisting of a deposit account
(as defined in the UCC) which as of the date of this Subordination Agreement is
subject to a deposit account control agreement in favor of Senior Lender.

 

1.8 “Creditors” or “Creditor” shall mean, collectively, Senior Lender and Junior
Creditor, and their respective successors and assigns.

 

1.9 “Default” shall mean an event that with the passage of any notice or cure
period would become a default under any Agreement.

 

1.10 “Event of Default” shall mean a default or event of default under, as such
term is used and defined in, any Agreement.

 

1.11 “Insolvency Proceeding” shall mean, as to any Person, any of the following:
(a) any case or proceeding with respect to such Person under the Bankruptcy
Code, or any other Bankruptcy Law or any other or similar proceedings seeking
any stay, reorganization, arrangement, composition or readjustment of the
obligations and indebtedness of such Person, (b) any proceeding seeking the
appointment of any trustee, receiver, liquidator, custodian or other insolvency
official with similar powers with respect to such Person or any of its assets,
(c) any proceeding for liquidation, dissolution or other winding up of the
business of such Person, or (d) any assignment for the benefit of creditors or
any marshaling of assets of such Person.

 

1.12 “Junior Agent” shall mean Robert J. Pallé in his capacity as agent for the
Junior Lenders under the Junior Debt Documents.

 

1.13 “Junior Creditor” shall mean, collectively, Junior Agent and Junior
Lenders.

 



SUBORDINATION AGREEMENT - Page 2

 

 

1.14 “Junior Debt” shall mean all obligations, liabilities and indebtedness of
every kind, nature and description owing by any Obligor to Junior Creditor
arising under the Junior Debt Documents and every other indebtedness, liability
and obligation of every type and description which any Obligor may now or at any
time hereafter owe to Junior Creditor, whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, including principal, interest, charges, fees, costs,
indemnities and expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of the
Junior Debt Documents or after the commencement of any Insolvency Proceeding
with respect to any Obligor (and including, without limitation, the payment of
interest, fees, expenses and other amounts which accrue and become due after the
commencement of such Insolvency Proceeding, whether or not such amounts are
allowed or allowable in whole or in part in any such Insolvency Proceeding);
provided that, Junior Debt shall not include (i) any amount owing from time to
time to any Junior Creditor in respect of salary or bonuses payable in the
ordinary course of Junior Creditor’s employment by an Obligor in accordance with
past practices as well as the payment or reimbursement in accordance with past
practices of travel, entertainment or other business expenses incurred in the
ordinary course of the Junior Creditor’s services as an employee, director or
officer of an Obligor, or (ii) Junior Creditor’s rights under the Junior Debt
Documents to convert all or any portion of the Junior Debt into capital stock of
any Obligor as contemplated by the Junior Loan Agreement (“Excluded Junior
Debt”).

  

1.15 “Junior Debt Documents” shall mean the Junior Loan Agreement, the Junior
Security Documents, the Continuing Guaranty dated on or about the date hereof by
Drake in favor of Junior Creditor, and all other notes, agreements, documents
and instruments at any time entered into, executed or delivered by any Obligor
or any other person with, to or in favor of Junior Creditor in connection
therewith or related thereto, as all of the foregoing now exist or, in
accordance with the terms hereof, may hereafter be amended, modified,
supplemented, extended, renewed, restated, replaced or refinanced.

 

1.16 “Junior Lenders” means, collectively, (a) MidAtlantic IRA, LLC FBO Steven
L. Shea, Carol M. Pallé and Robert J. Pallé (jointly and severally), Anthony J.
Bruno, Stephen K. Necessary, and Livewire Ventures, LLC as “Lenders” under and
as defined in the Junior Loan Agreement, (b) each other person who may from time
to time become party to the Junior Loan Agreement as a lender thereunder, and
(c) the permitted successors and assigns of the foregoing.

 

1.17 “Junior Lien” shall mean, collectively, the Liens and security interests
granted by any Obligor in all or any part of the Collateral of such Obligor to
or in favor of Junior Creditor under the Junior Security Documents as set forth
therein and any and all other Liens of Junior Creditor in any Obligor’s assets
or properties, or any Obligor’s rights, titles or interests therein or in
respect thereof whether now existing or hereafter arising or acquired.

 

1.18 “Junior Loan Agreement” shall mean that certain Senior Subordinated
Convertible Loan and Security Agreement dated on or about April 8, 2020 by and
between Borrower, Junior Lenders and Junior Agent, as now exists or, in
accordance with the terms hereof, as may hereafter be amended, modified,
supplemented, extended, renewed, restated, replaced, refinanced or otherwise
modified from time to time.

 



SUBORDINATION AGREEMENT - Page 3

 

 

1.19 “Junior Security Documents” shall mean that certain IP Security Agreement
and all other agreements, instruments, financing statements and other documents
made or entered into in connection therewith or otherwise executed by Borrower
or any other Obligors pursuant to which a Lien is granted to or for the benefit
of Junior Agent or Junior Lenders, as any of the foregoing now exist or, in
accordance with the terms hereof, as may hereafter be amended, restated,
modified, extended or renewed from time to time.

 

1.20 “Lien” shall mean any right or interest in property securing an obligation
owed to, or a claim by, a Person other than the owner of the property or any
other arrangement with such Person which provides for the payment of such
liabilities out of such property or assets or which allows such Person to have
such liabilities satisfied out of such property or assets prior to the general
creditors of any owner thereof, whether such interest is based on the common
law, statute, or contract, and including a security interest, collateral
assignment, charge, claim, or lien arising from a security agreement, mortgage,
deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, conditional sale, trust receipt, lease, consignment or bailment for
security purposes or similar agreement, or any contingent or other agreement to
provide any of the foregoing, but excluding any right of offset which arises
without agreement in the ordinary course of business.

 

1.21 “Loan Parties” shall have the meaning set forth in the preamble of this
Subordination Agreement.

 

1.22 “Obligors” shall mean, individually and collectively, Borrower, Loan
Parties, and any other person liable on or in respect of the Senior Debt or the
Junior Debt, and each of their successors and assigns, including, without
limitation, a receiver, trustee or debtor-in-possession on behalf of such Person
or on behalf of any such successor or assign.

 

1.23 “Paid in Full” shall mean the Senior Lender has received payment in full in
cash of all of the Senior Debt and on which Senior Lender shall have no further
obligation to make any loans or advances under the Senior Loan Documents and
such Senior Loan Documents have been terminated. In the event that any Senior
Lender Party is required by a decision of a court of competent jurisdiction (or
by another governmental authority in a decision tantamount thereto) to return
any payments received by it in respect of the Senior Debt after it had otherwise
received payment in full, the Senior Debt to which such payment had been applied
shall be reinstated as if it had never been repaid and a Senior Loan Termination
Date (as defined below) shall not be deemed to have occurred (in which case, any
actions taken hereunder as a result of the occurrence of the Senior Loan
Termination Date shall be reversed and unwound retroactively).

 



SUBORDINATION AGREEMENT - Page 4

 

 

1.24 “Person” shall mean any individual, sole proprietorship, partnership,
corporation (including, without limitation, any corporation which elects
Subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business or statutory
trust, unincorporated association, joint stock company, trust, joint venture, or
other entity or any government or any agency or instrumentality or political
subdivision thereof.

 

1.25 “Proceeds” shall mean (a) all “proceeds” as defined in Article 9 of the UCC
with respect to the Collateral, and (b) whatever is recoverable or recovered
when Collateral is sold, exchanged, collected, or disposed of, whether
voluntarily or involuntarily.

 

1.26 “Senior Debt” shall mean any and all obligations, liabilities and
indebtedness, however evidenced, of every kind, nature and description owing by
any Obligor to the Senior Lender arising under the Senior Loan Documents,
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, including principal,
interest, charges, fees, costs, indemnities and expenses (including attorneys
fees and other costs and expenses of collection), whether as principal, surety,
endorser, guarantor or otherwise, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of the
Senior Loan Agreement or after the commencement of any Insolvency Proceeding
with respect to any Obligor (and including, without limitation, the payment of
interest, fees, expenses and other amounts which accrue after the commencement
of such Insolvency Proceeding whether or not such amounts are allowed or
allowable in whole or in part in any such Insolvency Proceeding).

 

1.27 “Senior Lender” shall mean MidCap Business Credit LLC, with its
participants, successors and assigns, including any other lender or group of
lenders that at any time succeeds to or refinances, replaces or substitutes for
all or any portion of the Senior Debt at any time and from time to time.

 

1.28 “Senior Liens” shall have the meaning set forth in Section 2.1.

 

1.29 “Senior Loan Amendment Closing Date” shall mean April 7, 2020.

 

1.30 “Senior Loan Agreement” shall mean that certain Loan and Security Agreement
(All Assets) dated as of October 25, 2019 among the Loan Parties and Senior
Lender, as amended by that certain Consent and Amendment to Loan Agreement and
Loan Documents, dated as of April 7, 2020, as the same may hereafter be further
amended, modified, supplemented, extended, renewed, restated, replaced or
refinanced from time to time.

 

1.31 “Senior Loan Documents” shall mean the Senior Loan Agreement, the “Loan
Documents” (as such term is defined in the Senior Loan Agreement) and all other
agreements, documents and instruments at any time executed or delivered by any
Obligor with, to or in favor of Senior Lender in connection therewith or related
thereto, as any of the foregoing may be amended, modified, supplemented,
extended, renewed, restated, replaced or refinanced from time to time.

 



SUBORDINATION AGREEMENT - Page 5

 

 

1.32 “Senior Loan Termination Date” shall mean the date that the Senior Lender
has been Paid in Full.

 

1.33 “Subordination Agreement” shall mean this agreement as may from time to
time hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced.

 

1.34 “UCC” means the Uniform Commercial Code as in effect in the State of
Connecticut from time to time.

 

All terms used herein and defined in the UCC, unless otherwise defined herein,
shall have the meanings ascribed to such terms in the UCC as in effect on the
date hereof. All references to any term in the plural shall include the singular
and all references to any term in the singular shall include the plural.

 

2. SECURITY INTERESTS; PRIORITIES; REMEDIES.

 

2.1 Liens in Collateral. Junior Creditor hereby acknowledges that Senior Lender
has been granted Liens upon the Collateral pursuant to the Senior Loan Documents
(the “Senior Liens”) to secure the Senior Debt. Junior Creditor agrees that it
will not contest or challenge the validity, perfection, priority or
enforceability of the Senior Liens. Junior Creditor hereby agrees with Senior
Lender that Junior Creditor shall not obtain or be granted any Liens in or upon
the Collateral or any other assets or properties of any Obligor to secure the
Junior Debt or other indebtedness or liabilities owing to it by the Obligors
other than the Junior Liens.

 

2.2 Priority of Debt and Liens.

 

(a) Junior Creditor hereby, expressly and in all respects, subordinates and
makes junior and inferior in all respects (i) all Junior Debt to the Senior Debt
and (ii) the payment and enforcement of the Junior Debt to the payment and
enforcement of the Senior Debt.

 

(b) Notwithstanding the order or time of attachment, or the order, time or
manner of perfection, or the order or time of filing or recordation of any
document, financing statement or instrument, or other method of perfecting a
Lien in favor of a Creditor in any Collateral, and notwithstanding any
conflicting or inconsistent terms or conditions which may be contained in any of
the Agreements, the Senior Liens have and shall have priority over all Junior
Liens, and such Junior Liens are and shall be junior and subordinate in right of
payment and enforcement to the Senior Liens, in each case, regardless of whether
the Senior Liens are heretofore, now or at any time hereafter valid, enforceable
or perfected and regardless of the relative priority of the Junior Liens and the
Senior Liens under the UCC.

 

(c) The priorities of the Liens provided in this Section 2.2 shall not be
altered or otherwise affected by any amendment, modification, supplement,
extension, renewal, restatement, replacement or refinancing of the Senior Debt
or the Junior Debt, nor by any action or inaction which any Creditor may take or
fail to take in respect of any Collateral.

 



SUBORDINATION AGREEMENT - Page 6

 

 

2.3 Payments on Junior Debt. Solely for the benefit of Senior Lender Parties,
Junior Creditor agrees that it will not demand, accept, hold or retain any
payment or prepayment of principal, interest or any other amounts (whether in
cash, property or by offset) in respect of the Junior Debt (including, without
limitation, any balloon payment at maturity) prior to the Senior Loan
Termination Date without the prior written consent of Senior Lender; provided,
however, that Borrower may make regularly scheduled non-cash interest payments
to Junior Creditor that are paid in kind by accretion to the principal balance
of the Junior Debt; and provided further, that Borrower may make payments of
interest and principal in cash to Junior Creditor so long as and only to the
extent that (i) no Event of Default has occurred and is continuing under the
Senior Loan Documents or will occur as a result or immediately following any
such cash payment, (ii) the Loan Parties shall not have made any Distributions
(as defined in the Senior Loan Agreement) during the period commencing on the
Senior Loan Amendment Closing Date and ending on the six (6) month anniversary
of the Senior Loan Amendment Closing Date, and (iii) Excess Availability (as
defined in the Senior Loan Agreement) is no less than $800,000 prior to and
immediately following any such cash payment. If any payment or prepayment on
account of the Junior Debt not permitted to be made by any Obligor or any
guarantor or other obligor of the Junior Debt, or accepted by Junior Creditor
under this Agreement, is made and received by Junior Creditor, such payment or
prepayment shall not be commingled with any of the assets of Junior Creditor,
shall be held in trust by Junior Creditor for the benefit of the Senior Lender
and shall be promptly paid over to Senior Lender for application (in accordance
with the Senior Debt Documents) to the payment of the Senior Debt then remaining
unpaid, until all of the Senior Debt is Paid in Full.

 

2.4 Rights of Senior Lender.

 

(a) If there shall occur any Insolvency Proceeding, in respect of any Obligor,
the following provisions shall apply: (i) all Senior Debt shall first be Paid in
Full, including without limitation, the principal thereof, premium, if any, and
interest (including post-petition interest) due thereon before Junior Creditor
or the holder of any Junior Debt is entitled to receive any payment on account
of the principal of or interest on or any other amount owing in respect of the
Junior Debt; (ii) any payment, dividend or distribution of assets of such
Obligor of any kind or character whether in cash, property or securities to
which Junior Creditor or the holder of the Junior Debt would be entitled except
for the provisions of this Agreement, shall be paid by the liquidating trustee
or agent or other person making such payment or distribution, whether a trustee
in bankruptcy, a receiver or liquidating trustee or other trustee or agent,
directly to Senior Lender, to the extent necessary until the Senior Debt is Paid
in Full; (iii) in any such proceeding, Senior Lender is hereby irrevocably
authorized and empowered (in the name of Junior Creditor or otherwise), but
shall have no obligation, to demand, sue for, collect and receive every payment
or distribution referred to in clauses (i) and (ii) of this subsection (a) and
given acquittance therefor and to file claims and proofs of claim and take such
other action as it may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of the Senior Lender hereunder;
and (iv) upon the failure of Junior Creditor to do so prior to 15 days before
expiration of the time in which to vote, make or prove such claims in any
Insolvency Proceeding, make, prove and vote any and all claims for the Junior
Debt in such Insolvency Proceeding, regardless of the existence or value of any
Collateral held by Senior Lender as security for payment of the Senior Debt,
including, without limitation, voting such claims at any meeting of creditors of
any Obligor and voting such claims for or against any proposed plan in any such
Insolvency Proceeding, all as Senior Lender deems in its sole discretion
appropriate to protect its interest.

 



SUBORDINATION AGREEMENT - Page 7

 

 

(b) Junior Creditor authorizes Senior Lender, without notice, consent or demand
and without affecting Junior Creditor’s obligations hereunder, from time to
time: (i) to renew, extend, increase, accelerate or otherwise change the time
for payment of the terms of, or the interest on, or otherwise alter any of the
terms of the Senior Debt or any portion thereof; (ii) to take from any party and
hold Collateral for the payment of the Senior Debt or any portion thereof, and
to exchange, enforce or release such collateral or any portion thereof; (iii) to
accept and hold any endorsement or guaranty of payment of the Senior Debt or any
portion thereof and to release or substitute any such endorser or guarantor, or
any party who has given any security interest in any collateral as security for
the payment of the Senior Debt or any portion thereof, or any other party in any
way obligated to pay the Senior Debt or any portion thereof; (iv) to direct the
order or manner of the disposition of any and all other Collateral and the
enforcement of any and all endorsements and guaranties relating to the Senior
Debt or any portion thereof as Senior Lender, in its sole discretion, may
determine; (v) to settle or compromise any of the Senior Debt or any security
therefor; (vi) to modify, amend or restate any of the Senior Loan Documents or
waive any of the provisions thereto; (vii) to file UCC-3 termination and release
statements in connection with a sale of the Collateral, or any portion thereof,
permitted under the terms of the Senior Loan Documents, in each case in form
suitable for filing in relevant jurisdictions with respect to financing
statements filed by Junior Creditor and naming an Obligor as debtor, or (viii)
to take any action or inaction with respect to the Senior Debt.

 

(c) In the event that (i) Senior Lender releases or agrees to release any of its
Liens in the Collateral, or (ii) any of the Collateral is sold or retained
pursuant to a foreclosure or similar action, Junior Creditor shall be deemed to
have to have consented to such release or sale, and Junior Creditor shall (or
shall cause its agent to) promptly execute and deliver to Senior Lender such
termination statements and releases as Senior Lender shall request to effect the
termination or release of the Liens of Junior Creditor in such Collateral. In
furtherance of the foregoing, Junior Creditor hereby irrevocably appoints Senior
Lender its attorney-in-fact, with full authority in the place and stead of
Junior Creditor and in the name of Junior Creditor or otherwise, for the limited
purpose of executing and delivering any document or instrument which Junior
Creditor may be required to deliver pursuant to this Section 2.4 to effect the
termination or release of the Liens of Junior Creditor in such Collateral.

 

(d) In the event of any sale, transfer or other disposition (including a
casualty loss or taking through eminent domain) of the Collateral, the proceeds
resulting therefrom (including insurance proceeds) shall be applied in
accordance with the terms of the Senior Debt Documents or as otherwise consented
to by Senior Lender until such time as the Senior Debt is Paid in Full.

 

2.5 Enforcement by Junior Creditor. Notwithstanding any rights or remedies
available to Junior Creditor under any of the Junior Debt Documents, applicable
law or otherwise, prior to the Senior Loan Termination Date, Junior Creditor, in
its capacity as such, shall not, directly or indirectly, take or seek to take
any action against or assert any claims or interests in any Collateral or
against any Obligor or otherwise take any action which would interfere with or
impair the rights of Senior Lender against the Collateral or any Obligor
(including, without limitation, the right to (i) accelerate the Junior Debt,
(ii) take any action to foreclose, repossess, marshal control or exercise any
remedies with respect to any assets or property of any Obligor, (iii) contact,
communicate with or notify any account debtor or obligor with respect to any
account, chattel paper, instrument or general intangible of any Obligor, or
(iv) take any other action which would interfere with or impair the rights of
Senior Lender against any Obligor). In addition to and not in limitation of the
foregoing, Junior Creditor shall not commence, or join with any other Person in
commencing, any Insolvency Proceeding prior to the Senior Loan Termination Date.
Concurrently with the giving thereof to any Obligor, Junior Creditor agrees to
give Senior Lender a copy of any written notice of a Default or an Event of
Default under the Junior Debt Documents, or written notice of demand for payment
from any Obligor.

 



SUBORDINATION AGREEMENT - Page 8

 

 

2.6 Actions Not Subject to Limitation. Nothing in this Subordination Agreement
shall be construed to in any way limit or impair the right of Junior Creditor
to: (a) file a claim or statement of interest with respect to the Junior Debt;
(b) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Junior
Creditor, in each case in accordance with the terms of this Subordination
Agreement; and (c) exercise, in whole or in part, any conversion rights with
respect to the Junior Debt.

 

2.7 Advances by Senior Lender. If Senior Lender should honor or fail to honor a
request by any Loan Party for a loan, advance or other financial accommodation
under the Senior Loan Documents, whether or not Senior Lender has knowledge that
the honoring of such request or the failure to honor such request would result
in an Event of Default, or act, condition or event which with notice or passage
of time or both would constitute an Event of Default under the Junior Debt
Documents, in no event shall Senior Lender have any liability to Junior Creditor
as a result of such breach or failure to act, and without limiting the
generality of the foregoing, Junior Creditor agrees that Senior Lender shall not
have any liability, as a result of honoring or failing to honor such request,
for tortious interference with contractual relations or for inducement by Senior
Lender of any Loan Party to breach their contracts or otherwise.

 

2.8 Prior Payment of Senior Debt in Bankruptcy.

 

(a) The provisions of this Subordination Agreement shall continue in full force
and effect notwithstanding the occurrence of an Insolvency Proceeding against
Borrower or any other Obligor or any of its or their respective properties or
assets.

 

(b) Upon the commencement and throughout the term of any Insolvency Proceeding,
all Senior Debt shall be Paid in Full and satisfied in cash or other immediately
available funds before any payment whatsoever shall be made on account of any
Junior Debt. Any payments or distributions made after the commencement of an
Insolvency Proceeding which would, but for the provisions hereof, be payable or
deliverable in respect of the Junior Debt, shall be paid or delivered by the
liquidating trustee or any other Person making such payment or distribution
directly to Senior Lender until all amounts owing upon Senior Debt shall have
been Paid in Full and all commitments under the Senior Loan Documents shall have
been irrevocably terminated. If, notwithstanding the foregoing provisions in
this Section 2.8(b), in any Insolvency Proceeding Junior Creditor receives a
payment or distribution with respect to the Junior Debt, Junior Creditor (i)
shall hold any such payment or distribution in trust for the Senior Lender in
the same medium in which received, (ii) shall not commingle such payment or
distribution with any of the assets or properties of Junior Creditor or any
other Person, and (iii) will deliver such payment or distribution to the Senior
Lender, in the form received, properly endorsed to permit collection,
immediately after receipt thereof by Junior Creditor.

 



SUBORDINATION AGREEMENT - Page 9

 

 

(c) To the extent that Junior Creditor has or acquires any rights under Section
363, Section 364 or Section 1126 of the Bankruptcy Code with respect to the
Collateral, Junior Creditor hereby agrees not to assert or attempt to exercise
such rights without the prior written consent of Senior Lender. In the event and
during the continuation of any Insolvency Proceeding, Junior Creditor shall not
object to or oppose any cash collateral order or plan proposed or approved by
Senior Lender.

 

2.9 Bankruptcy Financing.

 

(a) If any Obligor shall become subject to a case under the Bankruptcy Code or
any similar Bankruptcy Law and if as a debtor-in-possession, such Obligor moves
for approval of financing to be provided in good faith by any Senior Lender (in
such capacity, the “DIP Lender”) under Section 364 of the Bankruptcy Code or the
use of cash collateral with the consent of the DIP Lender under Section 363 of
the Bankruptcy Code or any similar Bankruptcy Law (“DIP Financing”), Junior
Creditor shall not object directly or indirectly to any such DIP Financing or
such use of cash collateral and Junior Creditor will not request adequate
protection or any other relief in connection therewith. Junior Creditor hereby
agrees that the Junior Liens shall be subordinated to any DIP Financing (and all
obligations relating thereto) to the extent and upon the terms and conditions
specified in this Agreement. Junior Creditor agrees that (i) it shall not,
directly or indirectly, provide, offer to provide or support any DIP Financing,
in each case unless Senior Lender otherwise has provided its express written
consent and (ii) it will object to any use of cash collateral or DIP Financing
sought by any Obligor or any affiliate of an Obligor if the Senior Lender also
objects to such use of such cash collateral or DIP Financing.

 

2.10 Modifications to the Junior Debt Documents. Until the Senior Debt has been
Paid in Full, and notwithstanding anything to the contrary contained in the
Subordinated Debt Documents, Junior Creditor shall not, without the prior
written consent of Senior Lender, agree to any amendment, modification,
supplement or waiver to the Junior Debt Documents (in all cases other than
amendments, modifications and waivers that could not reasonably be expected to
be adverse to the interests of the Senior Lender, it being understood, without
limitation, that any amendment, modification or waiver increasing the payment
obligations of any Obligor or any guarantor of the Junior Debt (or altering the
timing thereof) shall be deemed to be adverse to the interests of Senior
Lender).

 

2.11 Waiver of Certain Rights by Junior Creditor.

 

(a) To the fullest extent permitted by applicable law, Junior Creditor hereby
waives: (i) notice of acceptance hereof; (ii) notice of any loans or other
financial accommodations made or extended under the Senior Loan Agreement, or
the creation or existence of any Senior Debt; (iii) notice of the amount of the
Senior Debt; (iv) notice of any adverse change in the financial condition of any
Obligor or of any other fact that might increase Junior Creditor’s risk
hereunder; (v) notice of presentment for payment, demand, protest, and notice
thereof as to any instrument among the Senior Loan Documents; (vi) notice of any
Default or Event of Default under the Senior Loan Documents or otherwise
relating to the Senior Debt; (vii) all other notices (except if such notice is
specifically required to be given to such Junior Creditor under this
Subordination Agreement) and demands to which such Junior Creditor might
otherwise be entitled.

 



SUBORDINATION AGREEMENT - Page 10

 

 

(b) To the fullest extent permitted by applicable law, Junior Creditor waives
the right by statute or otherwise to require Senior Lender to institute suit
against any Obligor or to exhaust any rights and remedies which Senior Lender
has or may have against any Obligor. Junior Creditor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Senior Loan Termination Date has occurred of any Obligor or by reason
of the cessation from any cause whatsoever of the liability of such Obligor in
respect thereof.

 

(c) To the fullest extent permitted by applicable law, Junior Creditor hereby
waives: (i) any rights to assert against Senior Lender any defense (legal or
equitable), set-off, counterclaim, or claim which such Junior Creditor may now
or at any time hereafter have against any Obligor or any other party liable to
Senior Lender, such other holder or Junior Creditor; (ii) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of any Senior Debt, any Junior Debt or any security for either;
(iii) any defense arising by reason of any claim or defense based upon an
election of remedies by Senior Lender; and (iv) the benefit of any statute of
limitations affecting Junior Creditor’s obligations hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Senior Debt shall similarly operate to defer or
delay the operation of such statute of limitations applicable to Junior
Creditor’s obligations hereunder.

 

(d) Until such time as the Senior Loan Termination Date shall have occurred:
(i) Junior Creditor hereby waives and postpones any right of subrogation such
Junior Creditor has or may have as against any Obligor with respect to any
Senior Debt; (ii) in addition, Junior Creditor hereby waives and postpones any
right to proceed against any Obligor, now or hereafter, for contribution,
indemnity, reimbursement, or any other suretyship rights and claims
(irrespective of whether direct or indirect, liquidated or contingent), with
respect to any Senior Debt; and (iii) in addition, Junior Creditor also hereby
waives and postpones any right to proceed or to seek recourse against or with
respect to any property or asset of any Obligor.

 

(e) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS AGREEMENT, JUNIOR CREDITOR WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ALL RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY SENIOR
LENDER, EVEN THOUGH THAT ELECTION OF REMEDIES HAS DESTROYED SUCH JUNIOR
CREDITOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST ANY OBLIGOR BY THE
OPERATION OF ANY APPLICABLE LAW.

 



SUBORDINATION AGREEMENT - Page 11

 

 

(f) Neither the Senior Lender nor any of its affiliates, directors, officers,
employees, or agents shall be liable for failure to demand, collect, or realize
upon any of the Collateral or any Proceeds or for any delay in doing so or shall
be under any obligation to sell or otherwise dispose of any Collateral or
Proceeds thereof or to take any other action whatsoever with regard to the
Collateral or any part or Proceeds thereof. Senior Lender will be entitled to
manage and supervise its loans and extensions of credit under the Senior Loan
Documents as Senior Lender may, in its sole discretion, deem appropriate, and
Senior Lender may manage its loans and extensions of credit without regard to
any rights or interests that Junior Creditor may have in the Collateral or
otherwise except as otherwise expressly set forth in this Subordination
Agreement. Junior Creditor agrees that Senior Lender shall not incur any
liability as a result of a sale, lease, license, application or other
disposition of all or any portion of the Collateral or any part or Proceeds
thereof. Senior Lender may, from time to time, enter into agreements and
settlements with Obligors as it may determine in its sole discretion without
impairing any of the subordinations, priorities, rights or obligations of the
parties under this Subordination Agreement, including, without limitation,
substituting Collateral, releasing any Lien and releasing any Obligor. Junior
Creditor waives any and all rights it may have to require Senior Lender to
marshal assets, to exercise rights or remedies in a particular manner, or to
forbear from exercising such rights and remedies in any particular manner or
order.

 

2.12 Instrument Legends. Junior Creditor agrees that the face of each of the
Junior Debt Documents and any other instrument evidencing the Junior Debt or any
portion thereof or any security therefor shall be inscribed with a legend
conspicuously indicating that payment thereon, performance thereof or Liens
granted thereunder are subordinated to the claims of Senior Lender pursuant to
the terms of this Subordination Agreement, and copies thereof shall be delivered
to Senior Lender. Any instrument evidencing any of the Junior Debt or any
portion thereof which is hereafter executed will, on the date thereof, be
inscribed with a similar legend, and copies thereof will be delivered to Senior
Lender five (5) business days prior to the date of its execution.

 

3. MISCELLANEOUS.

 

3.1 Representations and Warranties.

 

(a) Junior Creditor represents and warrants to Senior Lender that:

 

(i) the execution, delivery and performance of this Subordination Agreement by
it (A) are within its powers, (B) have been duly authorized by it, and (C) do
not contravene any law, any provision of any of the Junior Debt Documents or any
agreement to which it is a party or by which it is bound; and

 

(ii) this Subordination Agreement constitutes the legal, valid and binding
obligations of Junior Creditor, enforceable against Junior Creditor in
accordance with its terms and shall be binding on Junior Creditor, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles.

 

(b) Senior Lender hereby represents and warrants to Junior Creditor that:

 

(i) the execution, delivery and performance of this Subordination Agreement by
Senior Lender (A) are within the powers of Senior Lender, (B) have been duly
authorized by Senior Lender, and (C) do not contravene any law, any provision of
the Senior Loan Documents or any agreement to which Senior Lender is a party or
by which it is bound; and

 



SUBORDINATION AGREEMENT - Page 12

 

 

(ii) this Subordination Agreement constitutes the legal, valid and binding
obligations of Senior Lender, enforceable against Senior Lender in accordance
with its terms and shall be binding on Senior Lender, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles.

 

3.2 Amendments. Any waiver, permit, consent or approval by either of Senior
Lender or Junior Creditor of or under any provision, condition or covenant to
this Subordination Agreement must be in writing and shall be effective only to
the extent it is set forth in writing and as to the specific facts or
circumstances covered thereby. Any amendment of this Subordination Agreement
must be in writing and signed by Senior Lender and Junior Creditor and
acknowledged by Obligors to the extent such amendment affects the obligations of
Obligors under this Subordination Agreement or the Consent and Acknowledgment to
this Subordination Agreement.

 

3.3 Successors and Assigns.

 

(a) This Subordination Agreement shall be binding upon the Creditors and their
respective successors and assigns and shall inure to the benefit of the
Creditors and their respective successors, participants and assigns.

 

(b) In the case of an assignment or transfer, the assignee or transferee
acquiring any interest in the Junior Debt or the Senior Debt, as the case may
be, shall execute and deliver to the applicable Creditor a written
acknowledgment of receipt of a copy of this Subordination Agreement and the
written agreement by such person to be bound by the terms of this Subordination
Agreement which acknowledgment and agreement may be included in the assignment
instrument between the assignor and assignee. In addition, in the event of an
assignment or transfer by Junior Creditor of less than all of the Junior Debt,
the Junior Creditor shall agree with the assignee in the assignment instrument
effecting such assignment to appoint Junior Creditor as an agent to act on their
behalf under this Subordination Agreement for purposes of receiving payments and
notices hereunder.

 

(c) Any Person that becomes a Junior Creditor after the date hereof shall
execute and deliver to each Creditor a written acknowledgment of receipt of a
copy of this Subordination Agreement and the written agreement by such person to
be bound by the terms of this Subordination Agreement, in form and substance
satisfactory to the Senior Lender.

 



SUBORDINATION AGREEMENT - Page 13

 

 

3.4 Notices. Unless otherwise specifically provided herein, any notice delivered
under this Subordination Agreement shall be in writing addressed to the
respective party as set forth below and may be personally served, telecopied,
emailed or sent by overnight courier service or certified or registered United
States mail and shall be deemed to have been given (a) if delivered in person,
when delivered; (b) if delivered by telecopy or email, on the date of
transmission if transmitted on a Business Day before 5:00 p.m. (Hartford,
Connecticut time) or, if not, on the next succeeding Business Day; (c) if
delivered by overnight courier, one business day after delivery to such courier
properly addressed; or (d) if by United States mail, four business days after
deposit in the United States mail, postage prepaid and properly addressed as
provided below:

 

To Senior Lender:

MidCap Business Credit LLC
433 South Main Street
West Hartford, Connecticut 06110
Fax No.: (800) 217-0500
Email: SSamson@midcap.com

Attention: Steven A. Samson, President

    With a copy to:

Burns & Levinson LLP

125 High Street

Boston, MA 02110

Fax No.: (617) 345-3299

Email: FSegall@burnslev.com

Attention: Frank A. Segall, Esq.

    To Junior Creditor:

Robert J. Pallé, Agent

c/o Blonder Tongue Laboratories, Inc.
One Jake Brown Road
Old Bridge, New Jersey 08857
Fax No.: 732 679-3259
bpalle@blondertongue.com

Attention: Robert J. Pallé, Agent

    With a copy to:

Lee Lowinger PC

1750 Tysons Boulevard, Suite 1500

McLean Virginia 22102

Fax No.: (301) 365-8108

Email: leew@leelowlaw.com

Attention: Wayne M. Lee, Esq.

    To any Obligor:

Blonder Tongue Laboratories, Inc.
One Jake Brown Road
Old Bridge, New Jersey 08857
Fax No.: 732) 679-3279
Email: eskolnik@blondertongue.com

Attention: Eric Skolnik, Chief Financial Officer

   

With a copy to:

Stradley Ronon Stevens & Young, LLP

100 Park Avenue, Suite 2000

New York, NY 10017

Fax No.: (215) 564-8120

Email: gscharmett@stradley.com

Attention: Gary P. Scharmett, Esq.

 



SUBORDINATION AGREEMENT - Page 14

 

 

Each of Senior Lender, Junior Creditor and the Obligors may change the
address(es) to which all notices, requests and other communications are to be
sent by giving written notice of such address change to the other parties hereto
in conformity with this Section 3.4, but such change shall not be effective
until notice of such change has been received by such other parties.

 

3.5 Counterparts. This Subordination Agreement may be executed in any number of
counterparts, each of which shall be an original with the same force and effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of this Subordination Agreement by facsimile or other
method of electronic transmission shall have the same force and effect as manual
delivery of an original executed counterpart of this Subordination Agreement.

 

3.6 Governing Law; Consent to Jurisdiction and Venue;. THIS SUBORDINATION
AGREEMENT HAS BEEN EXECUTED OR COMPLETED AND/OR IS TO BE PERFORMED IN
CONNECTICUT, AND IT AND ALL TRANSACTIONS HEREUNDER OR PURSUANT HERETO SHALL BE
GOVERNED AS TO INTERPRETATION, VALIDITY, EFFECT, RIGHTS, DUTIES AND REMEDIES OF
THE PARTIES THEREUNDER AND IN ALL OTHER RESPECTS BY THE LAWS OF CONNECTICUT.
Each Party hereto consents to the personal jurisdiction in any court of the
State of Connecticut or in the District Court of the United States for the
District of Connecticut in connection with any controversy related to this
Agreement, waives any argument that venue in any such forum is not convenient.

 

3.7 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER
THIS SUBORDINATION AGREEMENT, OR UNDER ANY AMENDMENT, WAIVER, CONSENT,
INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE
DELIVERED IN CONNECTION HEREWITH, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS
OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY EACH PARTY
HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE OTHER
PARTIES TO ENTER INTO THIS SUBORDINATION AGREEMENT.

 



SUBORDINATION AGREEMENT - Page 15

 

 

3.8 Complete Agreement. This written Subordination Agreement is intended by the
parties as a final expression of their agreement and is intended as a complete
statement of the terms and conditions of their agreement with respect to the
subject matter hereof.

 

3.9 No Third Parties Benefited. This Subordination Agreement is solely for the
benefit of the Creditors and their respective successors, participants and
assigns, and no other person shall have any right, benefit, priority or interest
under, or because of the existence of, this Subordination Agreement.

 

3.10 Disclosures; Non-Reliance. Each Creditor has the means to, and shall in the
future remain, fully informed as to the financial condition and other affairs of
the Obligors and no Creditor shall have any obligation or duty to disclose any
such information to the other Creditors. Except as expressly set forth in this
Subordination Agreement, the parties hereto have not otherwise made to each
other nor do they hereby make to each other any warranties, express or implied,
nor do they assume any liability to each other with respect to: (a) the
enforceability, validity, value or collectability of any of the Junior Debt or
the Senior Debt or any guarantee or security which may have been granted to any
of them in connection therewith, (b) any Obligor’s title to or right to transfer
any of the Collateral, or (c) any other matter except as expressly set forth in
this Subordination Agreement.

 

3.11 Term. This Subordination Agreement is a continuing agreement and shall
remain in full force and effect until the Senior Loan Termination Date (subject
to the reinstatement provisions set forth in Section 1.21 hereof).

 

3.12 Agent for Perfection. Until such time as the Creditors shall have entered
into a dual secured party deposit account control agreement with respect to the
Control Collateral (a “Replacement DACA”), Senior Lender agrees to hold (or
cause to be held) all Control Collateral in its control as non-fiduciary agent
for Junior Creditor solely for the purpose of perfecting the security interest
granted to each Creditor in such Control Collateral, subject to the terms and
conditions of this Agreement. Senior Lender shall not have any obligation
whatsoever to Junior Creditor to assure that the Control Collateral is genuine
or owned by any Obligor or any other Person or to preserve their respective
rights or benefits or those of any other Person. The duties or responsibilities
of Senior Lender under this Section 3.12 are and shall be limited solely to
holding or maintaining control of the Control Collateral as non-fiduciary agent
for Junior Creditor for purposes of perfecting the Lien held by Junior Creditor.
Senior Lender is not, and Senior Lender shall not be deemed to be, a fiduciary
of any kind for Junior Creditor or any other Person. Senior Lender shall use
commercially reasonable efforts to enter into a Replacement DACA on
substantially the same terms as that certain Blocked Account Control Agreement
dated as of January 13, 2020 by and among Borrower, Lender and JPMorgan Chase
Bank, N.A. (the “DACA”) and otherwise acceptable to Lender, which Replacement
DACA shall replace the DACA and provide for Senior Lender to act as control
agent until the Senior Loan Termination Date or Senior Lender’s earlier
termination of its Lien on the Control Collateral, at which time Junior Agent
shall succeed as control agent. For avoidance of any doubt, this Section 3.12
shall terminate following the Senior Loan Termination Date.

 

[The remainder of this page is intentionally left blank.]

 



SUBORDINATION AGREEMENT - Page 16

 

 

IN WITNESS WHEREOF, the parties have caused this Subordination Agreement to be
duly executed as of the day and year first above written.

 

  SENIOR LENDER:         MIDCAP BUSINESS CREDIT LLC         By:
                       Steven A. Samson, President         JUNIOR CREDITOR:    
        Robert J. Pallé, in his capacity as Junior Agent on behalf of all Junior
Lenders

 

SUBORDINATION AGREEMENT - Signature Page

 



 

 

 

CONSENT AND ACKNOWLEDGMENT

 

Each of the undersigned hereby acknowledges and agrees to the terms and
provisions of the foregoing Subordination Agreement. By its signature below,
each of the undersigned agrees that it will, together with its successors and
assigns, be bound by the provisions of this Consent and Acknowledgment.

 

Each of the undersigned acknowledges and agrees that: (i) it is not a party to
the Subordination Agreement and does not and will not receive any right,
benefit, priority or interest under or because of the existence of the foregoing
Subordination Agreement; and (ii) it will execute and deliver such additional
documents and take such additional action as may be necessary or desirable in
the reasonable opinion of any Creditor to effectuate the provisions and purposes
of the foregoing Subordination Agreement.

 

 

  BLONDER TONGUE LABORATORIES, INC.         By:       Eric Skolnik, Chief
Financial Officer         R.L. DRAKE HOLDINGS, LLC         By:       Eric
Skolnik, Vice President         BLONDER TONGUE FAR EAST, LLC         By:      
Eric Skolnik, Vice President

 

SUBORDINATION AGREEMENT - Consent and Acknowledgement

 



 

 

